,....~,.:.•.   '-.",.Jiit


               AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page 1of1



                                                            UNITED STATES DISTRICT COURT
                                                                       SOUTHERN DISTRICT OF CALIFORNIA

                                      United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                                              (For Offenses Committed On or After November 1, 1987)
                                                 v.

                                   Alfredo Gonzalo Sixto-Valentin                             Case Number: 3:19-mj-21414

                                                                                              Carlos Cris            I Ruan
                                                                                              Defendant's Attotney


                REGISTRATION NO. 84260298
                                                                                                                             F H Er\
                                                                                                                                  aU
                                                                                                                               t..· .......3111




                THE DEFENDANT:                                                                              I                MAR 2 6 2019
                 ~ pleaded guilty to count(s) 1 of Complaint
                   D was found guilty to count(s)
                                                                                                            ~
                                                                                                                      - ..
                                                                                                               CLE· . . ' . . " ~- - '
                                                                                                            j~UTHEi~. .J ~;,_·, ~~;·~·;. ·:jFI.~~~6~~IA      I
                            after a plea of not guilty.                                             y              .       DEPUTY/
                            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):                  -
                Title & Section                          Nature of Offense                                                        Count Number(s)
                8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                              1

                   D The defendant has been found not guilty on count( s)               ~~~~~~~~~~~~~~~~~~~-




                   0 Count(s)                                                                  dismissed on the motion of the United States.

                                                            IMPRISONMENT
                       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                imprisoned for a term of:

                                                        ~ME SERVED                       D                                                  days

                    ~  Assessment: $10 WAIVED          ~ Fine: WAIVED
                   ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                   the defendant's possession at the time of arrest upon their deportation or removal.
                   D Court recommends defendant be deported/removed with relative,                          charged in case


                     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Tuesday, March 26, 2019



                     .
                 Rece1ved ,.
                                     ,1
                                    / J
                            / . /./,"\.. /
                                 DUS*/
                                          ti.
                                         l./
                                                I
                                                    I

                                                                -·--
                                                        /_.,,,...   ------·               Date of Imposition of Sentence


                                                                                              ~
                                    J                                                        HONORABLE F. A. GOSSETT III
                                                                                             UNITED STATES MAGISTRATE JUDGE



                 Clerk's Office Copy                                                                                                               3:19-mj-21414
